50 F.3d 9
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Shane SKILLINGS, Defendant-Appellant.
No. 94-7172.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 21, 1995Decided:  March 17, 1995

IN PART AND VACATED AND REMANDED.
Shane Skillings, Appellant Pro Se.  Stephen Wiley Miller, Office of the United States Attorney, Richmond, VA, for Appellee
Before MURNAGHAN and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Shane E. Skillings appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit with respect to the claims of a violation of the Double Jeopardy Clause and of the improper addition of a supervised release term to the term of imprisonment.  See United States v. Butler, 895 F.2d 1016, 1018 (5th Cir.1989), cert. denied, 498 U.S. 826 (1990).


2
However, as to Skillings's claim that he should be credited for pretrial detention, we construe the motion to be a challenge to the computation of his sentence, which must be brought as a 28 U.S.C. Sec. 2241 (1988) motion in the district of his confinement.  United States v. Miller, 871 F.2d 488, 490 (4th Cir.1989).  A review of the record indicates that Skillings is confined in the State of New Jersey, and not within the Eastern District of Virginia.  In addition, the record is devoid of any indication that Skillings exhausted his administrative remedies with the Attorney General of the United States as required under United States v. Wilson, 503 U.S. 329 (1992).  Accordingly, we vacate the district court's denial of Skillings's motion, to the extent that he argues he should be credited for pretrial detention, without prejudice, for lack of jurisdiction and failure to exhaust administrative remedies.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.